DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  The IDS has been considered. 
	
Claim Objections
Claims 12 and 14 objected to because of the following informalities:
Regarding Claim 12:  Line 2 states “and not a locations extending.”  To best understanding this is a typographical error for “and not at locations extending.”
Regarding Claim 14:  Line 2 states “and not a locations extending.”  To best understanding this is a typographical error for “and not at locations extending.”
Appropriate correction is required.
Drawings
 The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiment wherein there is a buffer portion disposed on a lower surface of a semiconductor light-emitting element among the plurality of semiconductor light-emitting elements (i.e. implying wherein one but not all of the light-emitting elements have a buffer portion) as recited in claims 1 and 7, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1 and 7:  Claim 1, lines 8-11 and Claim 7, lines 6-8 specify embodiments wherein there is a buffer portion disposed on a lower surface of a semiconductor light-emitting element among the plurality of semiconductor light-emitting elements (i.e., this implies one but not all of the light-emitting elements have a buffer portion).  The specification, however, only discloses how to make or use this invention in embodiments wherein either none of the semiconductor light-emitting elements possess a buffer (Figs. 2-11, Pars. [0028]-[0120]), or all of the semiconducting light-emitting elements possess a buffer (Figs. 13-15, Pars. [0121]-[0152]). There is no disclosure of a device or method wherein a LED out of the plurality of LEDs has the buffer as presently encompassed in the independent claims. It is suggested Applicant clarify in the claims that the buffer(s) is/are disposed on the plurality of LEDs. 
Claims 12 and 14 specify negative limitation “and not at locations extending between the plurality of semiconductor light-emitting devices.”  See MPEP §2173.05(i). There is no support in the specification for these negative limitations regarding where the buffer is not located. It is suggested Applicant positively recite these limitations. 
Regarding Claims 2-6, 8-11 and 13:  These claims depend upon a rejected base claim and therefore stand rejected for the same reasons.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 9, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 6 and 8:  Claim 6, Line 3 and Claim 8, line 3 state “wherein the buffer portion is disposed along each of the plurality of line electrodes.”  This is indefinite as it is unclear whether the single buffer portion, recited in Claim 1 on which Claim 6 depends and Claim 7 on which Claim 8 depends, is to be disposed along a plurality of line electrodes, or whether there should be a plurality of buffer portions, one for each electrode.  For the purposes of examination, it will be assumed that there is to be one buffer portion for each line electrode.
Regarding Claim 9:  Lines 1-2 state “wherein the buffer portion is formed in plural.”  This is indefinite as Claim 7, on which Claim 9 depends, recites a single buffer portion.  It is unclear how a single portion can be plural.  It is suggested to either amend Claim 9 to state “wherein a plurality of buffer portions are formed including the buffer portion,” or that Claim 8, on which claim 9 depends, be amended to “wherein a buffer portion is formed along each of the plurality of line electrodes.”
Regarding Claim 12 and 14:  Lines 1-3 in both claims state “the buffer portion is formed at the plurality of semiconductor light-emitting elements, and not at locations extending between the plurality of semiconductor light-emitting elements.”  This is indefinite as it is unclear what areas are to have buffer portions what areas are not.  In particular the disclosure, e.g. Fig. 13, shows buffer portions existing between the LED on the far right and the LED on the far left (i.e. on the middle LEDs between the outermost LEDs).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0117257 A1 Lee et al. (“Lee’257”).
Regarding Claim 1:  Lee’257 discloses (Fig. 11) a display device, comprising:  a substrate (1010 Par. [0104]); a wiring electrode (1020, “first electrode”, Par. [0104]) disposed on the substrate; a plurality of semiconductor light emitting elements (1051 a, b, and c Pars. [0110]-[0111]) electrically connected to the wiring electrode (Par [0118] discloses that an electrode belonging to a light emitting device per Par. [0114] “can be electrically connected to the first electrode 1020) an anisotropic conductive layer (1030 “conductive adhesive layer”, Par. [0104], which Par. [0106] discloses may be an anisotropic conductive film) disposed between the plurality of semiconductor light-emitting elements (1051 a, b, and c) and formed of a mixture of conductive particles and an insulating material; (Par. [0055] discloses the anisotropic conductive film consists of conductive balls in an insulating ‘base member’.) and a buffer portion (1157 “passivation layer”, Par. [0119]) disposed on a lower surface of a semiconductor light-emitting element (1051 a) among the plurality of semiconductor light-emitting elements (1051 a, b, and c) so as to allow the wiring electrode and the semiconductor light-emitting element to be spaced apart by a predetermined distance, and the buffer portion (1157) being provided with at least one hole (see marked-up Fig. 11 below), wherein the mixture of conductive particles and the insulating material is disposed inside the at least one hole (Pars. [0117]-[0118] disclose that an electrode 1156 belonging to a light emitting device per Par. [0114] “can be electrically connected to the first electrode 1020 by a conductive adhesive layer 1030”, which per Par. [0055] consists of both conductive balls and an insulating base member.  Par. [0119] discloses that the passivation layer 1157 electrically isolates elements, so such connection can only occur through the hole.), and wherein the wiring electrode (1020) is electrically connected to the semiconductor light-emitting element (1051a) through the conductive particles disposed inside the at least one hole. (Fig. 11, Pars. [0117]-[0118] discloses connection between electrode 1156 of device 1051 and electrode 1020.  Conductivity, and thus connection, is provided through the conductive balls per Par. [0053].  Par. [0119] discloses that the passivation layer 1157 electrically isolates elements, so such connection can only occur through the hole.)
Regarding Claim 2:  The display device of claim 1 is unpatentable over Lee’257 as described above.  Lee’257 further discloses wherein the at least one hole is disposed to overlap with the lower surface of the semiconductor light-emitting element. (See marked-up Fig. 11 below.)
Regarding Claim 3:  The display device of claim 1 is unpatentable over Lee’257 as described above.  Lee’257 further discloses (Fig. 11) wherein the buffer portion (1157) further comprises a protruding portion extending from one in in a thickness direction of the semiconductor light-emitting element, and disposed on a side surface of the semiconductor light-emitting element. (Par. [0119] discloses that 1157 is formed on a lateral surface of the light-emitting devices.  Said surface extends in a thickness direction, as seen in marked-up Fig. 11 below.)
Regarding Claim 6:  The display device of claim 1 is unpatentable over Lee’257, as described above.  Lee’257 further discloses wherein the wiring electrode (1020) includes a plurality of line electrodes arranged parallel to each other, (Par. [0104] discloses a plurality of electrode lines 1020, while Fig. 10 shows they are arranged in parallel.), and wherein the buffer portion (1157) is disposed along each of the plurality of line electrodes 1020. (Fig. 11 shows passivation layers 1157 disposed along each line electrode 1020.)  In the event that Claim 6 is to be interpreted as a single buffer portion (1157) being disposed along each of the plurality of line electrodes (1020), Figs. 10 and 11 also shows that the rightmost passivation layer (1157) in Fig. 11 is disposed parallel to, and thus along, each of the plurality of line electrodes (1020).
Regarding Claim 14:  The display device of claim 1 is unpatentable over Lee’257 as described above.  Lee’257 further discloses wherein the buffer portion (1157) is formed at the plurality of semiconductor light-emitting elements (1051 a, b, and c), and not a locations extending between the plurality of semiconductor light-emitting elements (1051 a, b, and c).  (Fig. 11 below shows buffer portion 1157 existing around light emitting elements 151 a, b, and c, but not in the regions between them extending downward form element 1091.)
Regarding Claim 15:  Lee’257 discloses (Fig. 11) a display device comprising:  A wiring electrode (1020) disposed on a substrate (1010, Par. [0104]); a plurality of semiconductor light-emitting elements (1051 a, b, and c, Pars. [0110]-[0111]) electrically connected to the wiring electrode (1020, Par [0118] discloses that an electrode belonging to a light emitting device per Par. [0114] “can be electrically connected to the first electrode 1020); an anisotropic conductive layer (1030. “conductive adhesive layer”, which may be an anisotropic conductive film.  Pars. [0104], [0106]) disposed between the plurality of semiconductor light-emitting elements (1051 a, b, and c) and formed of a mixture of conductive particles and an insulating material; (Par. [0055] discloses the anisotropic conductive film consists of conductive balls in an insulating ‘base member’.  Par. [0106] discloses the conductive adhesive layer in Fig. 11 may be an anisotropic conductive film.) and a buffer portion (1157, “passivation layer”, Par. [0119]) disposed to individually enclose the plurality of semiconductor light-emitting elements and having a hole for each of the plurality of semiconductor light-emitting elements (1051 a, b, and c, See marked-up Fig. 11 below), wherein the anisotropic conductive layer is disposed in each hole, (Par [0118] discloses that an electrode belonging to a light emitting device per Par. [0114] “can be electrically connected to the first electrode 1020 by a conductive adhesive layer 1030”.  Par. [0119] discloses that the passivation layer 1157 electrically isolates elements, so such connection can only occur through the hole.  Fig. 11 shows this occurs in each hole.), and the conductive particles are in direct contact with respective semiconductor light-emitting elements and the wiring electrode in each hole.  (Par. [0118] discloses that electrode 1020 is connected to an electrode, which Par. [0114] discloses is on a light emitting device, via the conductive adhesive layer 1030.  Fig. 11 shows this occurs in each hole.)
Regarding Claim 16:  The display device of Claim 15 is unpatentable over Lee’257 as described above.  Lee’257 further discloses wherein the buffer portion 1157 is located on a lateral surface (Par. [0119] discloses 1157 is formed on a lateral surface of the light emitting devices.) and a portion of a lower surface of the respective semiconductor light emitting devices (See marked-up Fig. 11 below.)
Regarding Claim 17:  The display device of claim 15 is unpatentable over Lee’257 as described above.  Lee’257 further discloses wherein the buffer portion (1157) further comprises:  a protruding portion extending from one end in a thickness direction of the respective semiconductor light-emitting elements (1051 a, b, and c, See marked-up Fig. 11 below), and disposed on a lateral surface of the respective semiconductor light-emitting elements (1051 a, b, and c). (Par. [0119] discloses that 11157 is formed on a lateral surface of the light emitting devices.)

    PNG
    media_image1.png
    579
    1105
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0117257 A1, Lee et al. (“Lee’257”) in view of US 2016/0181477 A1, Lee et al. (“Lee’477”).
The display device of claim 3 is unpatentable over Lee’257 as described above.  Lee’257 is silent regarding the material composition of the protruding portion of the buffer layer (1157).  Lee’257 does disclose that the buffer layer (“passivation layer”), including the protruding portion, formed of an insulating material (Par. [0119]) includes a plurality of layers having different refractive indices (Par. [0138]), alternating relatively high and relatively low refractive indices.  Lee’477, in the related art of semiconductor light-emitting devices, discloses (Fig. 6) a light-emitting device including a light emitting structure (120, Par. [0137]) surrounded by an insulation layer (170, Par. [0137]) which can include a protruding portion (“cover a side surface’, Par. [0153].  See marked-up Fig. 6 below.).  The insulation layer (170) includes an upper insulating layer (173, Par. [0152]) which may include repeatedly stacking materials of different indices of refraction, in particular alternating TiO2 and SiO2 layers (Par. [0169]).  SiO2 is a light-transmitting material.  A person of ordinary skill in the art prior to the effective date of filing, seeking to make and use the device of Lee’257, would look to related art for suitable compositions.  Thus it would have been obvious to a person of ordinary skill in the art before the effective date of filing to form the buffer layer of Lee’257 of a light-transmitting material.

    PNG
    media_image2.png
    706
    1061
    media_image2.png
    Greyscale

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over  US 2017/0117257 A1, Lee et al. (“Lee’257”) in view of US 2019/0172990 A1, Harada et al. (“Harada”).
Regarding Claim 5:  The display device of claim 3 is unpatentable over Lee’257 as described above.  Lee’257 does not disclose wherein the protruding portion is formed of a white material.  Harada, in the related art of semiconductor light-emitting devices, discloses (Fig. 1C) light emitting element 2-1 surrounded by a material 7 which is white (“white light reflective layer”, Par. [0033]).  It would have been obvious to a person of ordinary skill in the art before the effective date of filing to form the protruding portion of the buffer layer of Lee’257 out of a white material as taught by Hareda to confine light emitted from the LED elements within a desired area (See Hareda Par. [0033].) and thus increasing the device’s luminosity in the desired emission direction.
Regarding Claim 18:  The display device of Claim 17 is unpatentable over Lee’257 as describe above.  Lee’257 does not disclose wherein the protruding portion is formed of one of a light-transmitting material and a white material.  Harada, in the related art of semiconductor light-emitting devices, discloses (Fig. 1C) light emitting element (2-1) surrounded by a material (7) which is white (“white light reflective layer”, Par. [0033]).  It would have been obvious to a person of ordinary skill in the art before the effective date of filing to form the protruding portion of the buffer layer of Lee’257 out of a white material as taught by Hareda to confine light emitted from the LED elements within a desired area (See Hareda Par. [0033].) and thus increasing the device’s luminosity in the desired emission direction.

Claims 7-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0117257 A1, Lee et al. (“Lee’257”).
Regarding Claim 7:  Lee’257 discloses a method of manufacturing a display device by transferring a plurality of semiconductor light emitting elements  (Fig. 16B, the 3 stacks each consisting of layers 1153, 1154, and 1155, Par. [0135]) to a substrate (1010, Fig. 17A, Par. [0104]) on which a wiring electrode (1020, “first electrode”) is formed, (Fig. 17A, Par. [0139]) the method comprising: locating a plurality of semiconductor light-emitting elements on a transfer substrate (W, “growth substrate”.  Figures 16A-B, Pars. [0132], [0135] disclose that layers 1153, 1154, 1155 are formed on growth substrate W, then etched into a plurality of light emitting devices); forming a buffer portion (1157, “passivation layer”, Par. [0119]) having at least one hole on a semiconductor light-emitting element of the plurality of  elements to allow a portion of the semiconductor light-emitting element to be exposed to the outside;  (Fig. 16D, Par. [0138])  forming an anisotropic layer (1030, “conductive adhesive layer”, Par. [0139],  Par. [0106] discloses it may be an anisotropic conductive film) formed of a mixture of conductive particles and an insulating material (Par. [0055] discloses the anisotropic conductive film consists of conductive balls in an insulating “base member”) on the substrate (1010) on which the wiring electrode (1020) if formed; (Figures 16D, and 17A, Par. [0139].); wherein the wiring electrode (1020) is electrically connected to the semiconductor light-emitting element through at least one of the conductive particles disposed inside the at least one hole. (Fig. 17A and Par. [0139] disclose the wiring electrode 1020 is electrically connected to first conductive electrode 1156, which per Par. [0114] is part of a semiconductor light emitting device, by a conductive ball within conductive adhesive layer 1030.  Fig. 17A shows the ball is within the hole.  Par. [0119] discloses that the passivation layer 1157 electrically isolates elements, so such connection can only occur through the hole.).  This embodiment of Lee’257 is silent regarding the method of transferring the light emitting devices to the substrate.  A different embodiment of Lee’257 discloses a compression step for a transfer method of light emitting devices between a growth substrate and a wiring substrate and so connecting the light emitting devices to electrodes through an anisotropic conductive film (Pars. [0076]-[0077].).  Lee’257 discloses (Par. [0169]) that embodiments may be combined.  A person of ordinary skill in the art seeking to use the process corresponding to Figs. 16A-17D would be motivated to look for a transfer method.  Thus it would have been obvious to a person of ordinary skill in the art before the effective date of filing to apply the transfer method of the embodiment taught by Lee’257 corresponding to Fig. 6 to Lee’257’s embodiment corresponding to Figs. 16A-17D.
Regarding Claim 8:  The method of claim 7 is unpatentable over Lee’257 as described above.  Lee’257 further discloses wherein the wiring electrode (1020) comprises a plurality of line electrodes, (Par. [0104] discloses a plurality of line electrodes 1020, while Fig. 10 shows they are arranged in parallel.) and wherein the buffer portion (1157) is disposed along each of the plurality of line electrodes. (Fig. 11 shows passivation layers 1157 disposed along each line electrode 1020.)  In the event that Claim 8 is to be interpreted as a single buffer portion (1157) being disposed along each of the plurality of line electrodes (1020), Figs. 10 and 11 also shows that the rightmost passivation layer (1157) in Fig. 11 is disposed parallel to, and thus along, each of the plurality of line electrodes (1020).
Regarding Claim 9:  The method of claim 8 is unpatentable over Lee’257 as described above.  Lee’257 further discloses wherein the buffer portion is formed in the plural, (Fig. 16D shows that a plurality of buffer portions 1157 are formed) and wherein, in the compressing of the transfer substrate to the substrate, the plurality of buffer portions are disposed at predetermined intervals (Fig. 16D) to allow the anisotropic conductive layer 1030 to flow between the plurality of buffer portions. (Fig. 17A shows the anisotropic conductive layer 1030 ends between the plurality of buffer portions.  Anisotropic conductive film such as that used here (Par. [0051]) is known to flow when subjected to thermal compression.  (See, e.g., US 5,903,056 Canning et al., Col. 3, lines 3-20.) 
Regarding Claim 10:  The method of Claim 7 is unpatentable over Lee’257 as described above.  Lee’257 further discloses wherein the compressing of the transfer substrate W to the substrate (1010) is performed until the buffer portion (1157) is brought into contact with the wiring electrode (1020).  (Figs. 16D and 17A.  The step between them being carried out via compression per Claim 7 above, it must be carried out until the state of 17A is reached, wherein buffer portion 1157 is in contact with wiring electrode 1020.)
Regarding Claim 12:  The method of claim 7 is unpatentable over Lee’257 as describe above.  Lee’257 further discloses wherein the buffer portion (1157) is formed at the plurality of semiconductor light emitting elements, and not a locations extending between the plurality of light emitting elements.  (Marked-up Fig. 16D below shows buffer portion 1157 existing around light emitting elements but not in regions between them.)

    PNG
    media_image3.png
    521
    1105
    media_image3.png
    Greyscale


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0117257 A1, Lee et al. (“Lee’257”) as applied to claims 7 and 10 above, and further in view of WO 2017/034268 A1, Park et al.  Hereafter US 2018/0240937 A1, Park et al. (“Park) will be cited as a translation of the underlying WO publication.
The method of claim 10 is unpatentable over Lee’257 as described above.  Lee’257 does not disclose wherein a portion of the wiring electrode is positioned in the at least one hole.  Park, in the related art of semiconductor light-emitting devices, discloses (Fig. 11) a buffer portion (1060, “insulating layer”, Par. [0143]) disposed on the lower surface of a light emitting element (1050, “semiconductor light emitting devices”, labeled in Fig. 10, Par. [0143]) which buffer portion (1060) has at least one hole (1071, electrode hole, not labelled, Par. [0148]), and a wiring electrode (first electrode 1020 combined with metal pad 1070, which functions as an auxiliary electrode, Pars. [0143], [0148]), wherein a portion of the wiring electrode is positioned in the at least one hole (the upper part of 1070 being within the hole in 1060, Par. [0148]).  It would have been obvious to a person of ordinary skill in the art prior to the effective date of filing to modify Lee’257 such that a portion of the wiring electrode is positioned in the at least one hole in order to hold the electrode in place during the manufacturing process.

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  US 2017/0117257 A1, Lee et al. (“Lee’257”) in view of WO 2017/034268 A1, Park et al.  Hereafter US 2018/0240937 A1, Park et al. (“Park) will be cited as a translation of the underlying WO publication.
	Regarding Claim 13:  The display device of Claim 1 is unpatentable over Lee’257 as described above.  Lee’257 does not disclose wherein a portion of the wiring electrode is positioned in the at least one hole.  Park, in the related art of semiconductor light-emitting devices, discloses (Fig. 11) a buffer portion (1060, “insulating layer”, Par. [0143]) disposed on the lower surface of a light emitting element (1050, “semiconductor light emitting devices”, labeled in Fig. 10, Par. [0143]) which buffer portion (1060) has at least one hole (1071, electrode hole, not labelled, Par. [0148]), and a wiring electrode (first electrode 1020 combined with metal pad 1070, which functions as an auxiliary electrode, Pars. [0143], [0148]), wherein a portion of the wiring electrode is positioned in the at least one hole (the upper part of 1070 being within the hole in 1060, Par. [0148]).  It would have been obvious to a person of ordinary skill in the art prior to the effective date of filing to modify Lee’257 such that a portion of the wiring electrode is positioned in the at least one hole in order to hold the electrode in place during the manufacturing process, this advantageously provides for mechanical or interlocking alignment. 
	Regarding Claim 19:  The display device of Claim 15 is unpatentable over Lee’257 as described above.  Lee’257 does not disclose wherein a portion of the wiring electrode is positioned in the hole for the respective semiconductor light-emitting elements.  Park, in the related art of semiconductor light-emitting devices, discloses (Fig. 11) a buffer portion (1060, “insulating layer”, Par. [0143]) disposed on the lower surface of a light emitting element (1050, “semiconductor light emitting devices”, labeled in Fig. 10, Par. [0143]) which buffer portion (1060) has at least one hole (1071, electrode hole, not labelled, Par. [0148]), and a wiring electrode (first electrode 1020 combined with metal pad 1070, which functions as an auxiliary electrode, Pars. [0143], [0148]), wherein a portion of the wiring electrode is positioned in the hole for the respective semiconductor light-emitting elements (the upper part of 1070 being within the hole in 1060, Par. [0148]).  It would have been obvious to a person of ordinary skill in the art prior to the effective date of filing to modify Lee’257 such that a portion of the wiring electrode is positioned in the at least one hole in order to hold the electrode in place during the manufacturing process, this advantageously provides for mechanical or interlocking alignment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER H HENDERSON whose telephone number is (571)272-4210. The examiner can normally be reached M-Th 9-7, every other F 9:00-6 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.H.H./Examiner, Art Unit 2822                 

/ERIK T. K. PETERSON/Primary Examiner, Art Unit 2822